Citation Nr: 1229871	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc degeneration of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for internal derangement of the right shoulder.

3.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to November 2007, for which he earned a Combat Action Ribbon.  He served in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's lumbar spine, right shoulder and right knee disabilities, and assigned respective 20 percent, 10 percent and noncompensable evaluations for those disabilities, effective December 1, 2007-the date following his discharge from service.  The Veteran timely appealed his assigned evaluations for those disabilities.

In his July 2008 substantive appeal the Veteran requested a Board hearing before a Veterans Law Judge.  He withdrew that request in December 2008 correspondence.

This case was initially before the Board in January 2010 and again in January 2011, when it was remanded for further development.  The case has again been returned to the Board at this time for further appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).

The Board's most recent remand was to insure that the Veteran received an examination that included findings as to functional limitations in accordance with DeLuca.

In the February 2011 VA examination, the Veteran specifically reported flare-ups of his right shoulder and lumbar spine disability; but the examiner did not address whether such flare-ups caused additional limitation of motion.  As such, the examination did not comply with the Board's January 2011 remand instructions.  

In that same examination, the Veteran reported that his right knee pain was exacerbated by physical activity, including prolonged walking, using stairs and other activities.  The complaints could be construed as "flare-ups".  Moreover, the examiner did not specifically address specifically the Deluca factors noted in the Board's January 2011 remand, including additional limitation of motion due to"weakened movement, excess fatigability, pain, incoordination, or flare-ups."

In a July 2012 presentation to the Board, the Veteran's representative argued that the February 2011 examination did not address the right knee and shoulder scars, the Board finds that a remand is necessary in order to address the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise) see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the examiner who provided the February 2011 VA examination in order to obtain information as to functional limitation due to the lumbar spine, right knee and right shoulder disabilities.  

The examiner should specifically state in the addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should address whether the Veteran's lumbar spine, right knee and right shoulder disabilities are manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  The Veteran reported flare-ups of his right shoulder and lumbar spine disability in his original examination as well as increased pain in the right knee on use.  

The examiner should therefore address whether any of these manifestations, particularly the flare-ups, additionally limit the Veteran; such additional limitations should be quantified in an additional loss of range of motion.

If the February 2011 VA examiner is unavailable, or cannot opine to the above without examination of the Veteran, then new examinations should be scheduled.

If any of the above questions cannot be resolved without resort to speculation, the examiner must provide reasons why this is so, and state whether there is additional evidence that would permit the necessary opinion to be provided.

3.  If and only if a new VA examination is necessary as indicated above, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The VA examiner should conduct range of motion testing and provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, of the lumbar spine, and if so, its angle.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment.  The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

4.  If and only if a new VA examination is necessary as indicated above, schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of the Veteran's right shoulder disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examiner should conduct range of motion testing and provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

The examiner should also specifically comment on the following:

(a) Whether there is dislocation of, malunion of, or nonunion of the Veteran's right clavicle or scapula; and, if so, whether there is any associated instability or loose movement of the right shoulder.

(b) Whether there is any ankylosis of the right shoulder, and if so, its angle.  

(c) Whether there is any impairment of the Veteran's right humerus, including: 

(1) loss of head of (flail shoulder); 
(2) nonunion of (false flail joint); 
(3) fibrous union of; 
(4) malunion of, and if so, whether such is a slight, moderate or marked deformity; or, 
(5) recurrent dislocation at the scapulohumeral joint, and if so, whether there are frequent or infrequent episodes and whether there is guarding of arm movements throughout all movements or just at shoulder level.

If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

5.  If and only if a new VA examination is necessary as indicated above, schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's right knee extension, flexion, and any ankylosis, lateral instability or subluxation, or arthritis of the right knee.  

The examiner should conduct range of motion testing and provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

The examiner should report the presence or absence of lateral instability or recurrent subluxation in the right knee. If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such. 

If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

6.  Regardless of the above development, schedule the Veteran for a VA examination examiner to determine the current nature and severity of his right knee and right shoulder scars.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's right knee and right shoulder surgeries.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion.

If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

7.  The agency of original jurisdiction (AOJ) should review the addendums and any examination reports to insure that they contain the findings and opinions sought in this remand.

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

